DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1 and 16 are allowable. The restriction requirement, as set forth in the Office action mailed on 9/30/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 16-20, directed to Group II are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-20 are allowed.

an inner part comprising a first connection terminal and a second connection terminal on a surface of the inner part and an electrical connection path at least partially inside the inner part and electrically coupled between the first connection terminal and the second connection terminal, the second connection terminal being electrically coupled to the electrical connection assembly of the second mounting area,
the inner part arranged at least partially within the cavity with the first connection terminal between the first mounting area and the second connection terminal and the second connection terminal between the second mounting area and the first connection terminal; and
a light-emitting diode (LED) element mounted on the first mounting area and electrically coupled to the first connection terminal of the inner part”.

Regarding claim 16, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “arranging an electrical connection assembly at eh second mounting area;
providing an inner part having a surface comprising a first connection terminal and a second connection terminal that are electrically coupled via an electrical connection path at least partially inside the inner part;
arranging the inner part at least partially inside the cavity such that the first connection terminal is between the first mounting area and the second connection terminal and the second connection terminal is between the first connection terminal and the second mounting area”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Park et al (US 2005/0139846)
Inoguchi (US 2004/0208210)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RATISHA MEHTA whose telephone number is (571)270-7473. The examiner can normally be reached Monday-Friday: 9:00am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 


/RATISHA MEHTA/Primary Examiner, Art Unit 2895